268 F.2d 429
Harvey CARPENTER, Appellant,v.William H. BANNAN, Warden, State Prison of SouthernMichigan, Appellee.
United States Court of Appeals Sixth Circuit.
July 17, 1959.

No attorney for appellant.
Samuel J. Torina, Sol.  Gen., Lansing, Mich., for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
Appellant's motion for a certificate of probable cause is denied.  Sec. 2254, Title 28 U.S.Code; Opinion in this case of District Judge Freeman of May 13, 1959; People v. Burnstein, 261 Mich. 534, 543, 246 N.W. 217; In re Woods, 9 Cir., 249 F.2d 614, certiorari denied, 356 U.S. 921, 78 S. Ct. 705, 2 L. Ed. 2d 716.


2
Appellant's motion for leave to prosecute this appeal in forma pauperis is denied.  Sec. 2253, Title 28 U.S.Code; Orr v. State of South Carolina, 4 Cir., 201 F.2d 669; Atkins v. Ellis, 5 Cir., 227 F.2d 161, certiorari denied, 351 U.S. 912, 76 S. Ct. 702, 100 L. Ed. 1446.